DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              ERIC LOUIS,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D15-2603

                             [October 5, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case No. 06-2012-CF-
015725A.

   Carlos J. Martinez, Public Defender, and Jeffrey Paul DeSousa,
Assistant Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz and Ilana Mitzner, Assistant Attorneys General, West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.